Citation Nr: 0207300	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  99-03 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to compensation benefits for an additional right 
shoulder disability, pursuant to the provisions of 
38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from October 1965 
to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Denver, Colorado.  In that decision, the RO denied the issue 
of entitlement to compensation benefits for an additional 
right shoulder disability, pursuant to the provisions of 
38 U.S.C.A. § 1151.  

Following notification of the decision, the veteran perfected 
a timely appeal with respect to the denial.  Thereafter, in 
June 2000, the Board remanded the veteran's claim to the RO 
for further evidentiary development.  Following completion of 
the requested instructions, the RO, in May 2002, returned the 
veteran's case to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  On June 30, 1993, the veteran underwent a right total 
shoulder arthroplasty.  

3.  On January 10, 1995, the veteran underwent a release of 
arthrofibrosis as well as a right total shoulder arthroplasty 
revision with exchange of the humeral head to a smaller size.  

4.  On November 10, 1995, the veteran underwent a revision of 
a right total shoulder arthroplasty with resection of the 
loose glenoid component and an exchange of the humeral head 
prosthesis.  

5.  The current range of motion of the veteran's right 
shoulder is significantly improved from the range of motion 
of this joint prior to the initial surgery in June 1993.  

6.  The veteran's current difficulties with the range of 
motion of, and pain in, his right shoulder are not related to 
the VA medical care received for the disability of this 
joint.  


CONCLUSION OF LAW

The criteria for an award of compensation benefits for an 
additional right shoulder disability, pursuant to the 
provisions of 38 U.S.C.A. § 1151, have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.358 (2001); and VAOPGCPREC 40-97 (Dec. 31, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the statement of 
the case, the Board remand, and the supplemental statement of 
the case informed the veteran of the evidence needed to 
substantiate his § 1151 claim.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available medical records identified by the veteran.  In 
fact, upon receiving requests for additional information and 
evidence, the veteran responded in December 2000 that he has 
never received private medical treatment for his right 
shoulder and also stated in September 2001 that he has no 
additional information or evidence concerning his claim to 
submit.  In addition, the veteran has undergone a recent VA 
orthopedic examination.  As such, the Board finds that VA has 
met the requirements of the VCAA and its implementing 
regulations.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

The service medical records are negative for complaints of, 
treatment for, or findings of a right shoulder disability.  
In July 1969, the veteran was discharged from active military 
duty.  

According to pertinent VA post-service medical records, 
x-rays taken of the veteran's right shoulder showed a right 
humeral head comminuted fracture with posterior subluxation 
in April 1992 and a subacute avulsion fracture of the right 
humeral head in May 1992.  During a September to October 1992 
VA hospitalization for supportive care of alcohol withdrawal 
and questionable alcohol withdrawal seizure, the veteran 
underwent a physical examination which demonstrated motor 
strength of 5/5 in his right shoulder as well as decreased 
range of motion in this joint.  Subsequent x-rays taken of 
the veteran's right shoulder showed the presence of a large 
bone fragment lying inferior to the glenohumeral joint with a 
prominent defect in the humeral head in October 1992 as well 
as a probable chronic fracture dislocation with posterior 
dislocation of the humerus in December 1992.  

Also in December 1992, the veteran received VA outpatient 
treatment for chronic fracture/dislocation of the right 
humerus.  A physical examination of the veteran's right 
shoulder demonstrated his inability to abduct, to rotate 
internally, or to rotate externally more than a few degrees.  
According to this document, the veteran reported that the 
surgery that he was supposed to have on his right shoulder 
was postponed until he stopped drinking.  

In January 1993, the veteran sought VA treatment for 
complaints of a stiff and painful right shoulder since a 
March 1992 injury.  The veteran expressed his belief that he 
injured his right shoulder during a seizure.  A physical 
examination demonstrated no active elevation as well as fixed 
internal rotation at 15 to 20 degrees.  A computed tomography 
scan taken of the veteran's upper extremities in January 1993 
showed demineralization of the right proximal humerus 
possibly due to disuse as well as posterior dislocation of 
the right shoulder with associated osseous fragment possibly 
fixed to the proximal humerus and possibly secondary to 
remote trauma (due to the well-corticated fragments).  

In June 1993, the veteran underwent a right total shoulder 
arthroplasty (TSA) cemented with a global system, glenoid 
size 44, humerus size 88, and a 44 millimeters extra large 
head at a VA medical facility.  On the day prior to the 
surgery, the veteran reported right shoulder pain for the 
past one-and-a-half years as well as loss of motion.  A 
physical examination demonstrated the following active ranges 
of motion of the veteran's right shoulder:  abduction of 
10 degrees, internal rotation of 40 degrees, and external 
rotation of -20 degrees.  The veteran had passive range of 
motion as follows:  30 degrees of abduction, 45 degrees of 
internal rotation, and -10 degrees of external rotation.  He 
was unable to reach his nose or iliac crest.  His 
pre-operative diagnosis was characterized as a chronic right 
posterior dislocation of the shoulder.  

X-rays taken of the veteran's right shoulder in the recovery 
room after the operation showed recent placement of a 
shoulder prosthesis and no obvious problems (although the 
radiologist noted that the film was of suboptimal quality).  
Following the surgery, the veteran was instructed on the TSA 
protocol exercises and on the importance of maintaining a 
range of motion within normal limits of his right elbow and 
right wrist.  He was not able to do these exercises until six 
days after the operation.  His condition on discharge was 
described as good.  His post-operative diagnosis was 
confirmed as a chronic right posterior dislocation of the 
shoulder.  

Follow-up VA outpatient treatment records dated from July 
1993 to December 1993 illustrated a healed wound, some 
tightness at the right shoulder incision with scarring, and 
slow improvement in the range of motion of the right upper 
extremity.  X-rays taken of the veteran's right shoulder in 
July 1993 showed an in-place prosthesis without evidence of 
loosening or infection around the stem.  The position of the 
humeral head component was unchanged since the post-operative 
films taken in June 1993.  

In August 1993, the veteran's recovery was described as 
excellent.  Thereafter, in October 1993, the veteran was 
found to have a slow return of the range of motion of his 
right shoulder, to be weak, and to have pects so tight that 
he did not have functional use of his right upper extremity.  
A physical examination demonstrated that the veteran had 
right shoulder flexion 70 to 80 degrees.  

X-rays taken of the veteran's right shoulder in November 1993 
showed an area of laminated periosteal reaction involving the 
lateral humeral cortex approximately 5 centimeters superior 
to the tip of the prosthesis as well as a thinned cortex in 
the area of periosteal reaction.  Clinical concerns included 
fracture and infection.  

A November 1993 VA outpatient treatment record notes that, 
despite four-and-a-half months of intensive physical therapy 
for the veteran's right humeral head, it remained pulled into 
internal rotation by tightness in his pects.  Further, the 
veteran was unable to lift his arm up at all due to profound 
weakness.  At a December 1993 VA outpatient treatment 
session, the veteran was found to have the following active 
ranges of motion of his right shoulder:  abduction to 
44 degrees, external rotation to 3 degrees, and internal 
rotation to 13 degrees.  The veteran continued to have no 
functional use of his right upper extremity and soft tissue 
tightness.  His follow-through was described as excellent.  

In January 1994, the veteran was found to have no functional 
improvement in his right shoulder.  At a follow-up VA 
treatment session in February 1994, the veteran reported 
having no right shoulder pain.  A physical examination of the 
veteran's right shoulder demonstrated forward flexion of 
50 degrees and external rotation of zero degrees.  X-rays 
taken of the veteran's right shoulder showed no change in the 
periosteal reaction around the lateral humerus (since the 
previous radiographic examination in November 1993), new 
calcific focus which the radiologist felt may have possibly 
been a loose body within the superior aspect of the axillary 
recess, and normal position and appearance of the prosthesis.  

In March 1994, the veteran was found to have the following 
ranges of motion of his right shoulder:  abduction to 
70 degrees actively and to 110 degrees passively, external 
rotation to 8 degrees actively and to 30 degrees passively, 
and internal rotation to 53 degrees actively and 73 degrees 
passively.  A notation in the following month indicates that 
the veteran's active assistive range of motion was improving 
overall and that his function was increasing.  

In June 1994, a VA examiner noted that the veteran's 
pectoralis remained very tight but that his range of motion 
was improving.  Reports of VA outpatient treatment sessions 
conducted in July and August 1994 include the medical 
conclusion that the veteran had "plateaued" in all aspects 
of his right shoulder therapy, including function, range of 
motion, and right upper extremity strength.  X-rays taken of 
the veteran's right shoulder in August 1994 showed a 
prosthetic right humeral head in satisfactory position which 
was unchanged since the earlier radiographic films were taken 
in February 1994.  

An October 1994 VA medical record notes that a variety of 
methods had been tried to increase the range of motion of the 
veteran's right shoulder.  However, he was still unable to 
touch the top of his head with his right arm.  The need for 
other methods, including possible additional surgery, was 
suggested.  A physical examination of the veteran's right 
shoulder demonstrated forward flexion to 80 degrees, 
abduction to 65 degrees, and external rotation to 5 to 
10 degrees.  The assessment of status post TSA now with 
markedly limited range of motion in the right shoulder 
possibly secondary to capsulitis.  Another VA outpatient 
treatment record dated later in the same month notes that the 
veteran was a willing participant in his physical therapy and 
was always punctual for his scheduled appointments.  

In November 1994, the veteran sought treatment for complaints 
of continued difficulty with range of motion of his right 
shoulder.  A physical examination of the veteran's right 
shoulder demonstrated a well-healed incision, forward 
elevation passively and actively to 80 degrees, abduction to 
approximately 50 degrees, and external rotation passively and 
actively to neutral.  The examining physician noted that 
recent x-rays taken of the veteran's right shoulder in August 
1994 showed an endoprosthesis in place which was cemented 
with a very large prosthetic head and with changes to the 
glenoid of some erosive character present.  The physician 
provided an impression of 18-months status post cemented 
right endoprosthesis with a painless arc of motion and with 
adhesive capsulitis.  Additionally, noting that the veteran 
was beginning to get some glenoid wear with regard to his 
prosthetic head, the physician expressed his belief that the 
prosthetic head was somewhat larger than the veteran needed.  
Consequently, the physician recommended that the veteran 
undergo a possible revision of the endoprosthesis to insert a 
smaller prosthetic head, a release of adhesions, and possibly 
a Z-plasty of the pect and subscapularus.  

In January 1995, the veteran was hospitalized, during which 
time he underwent release of arthrofibrosis as well as a 
right shoulder TSA revision with exchange of the humeral head 
to a smaller size.  Upon admission, the veteran reported 
that, since his 1993 right shoulder surgery, he had 
experienced limited abduction, forward flexion, and use of 
his right arm.  He denied having much pain but described some 
discomfort on occasion.  A physical examination of the 
veteran's right shoulder revealed a large humeral head, 
arthrofibrosis, abduction to 45 degrees, forward flexion to 
45 degrees, internal rotation to L5, external rotation to 
zero, no crepitance, and no pain with motion.  

X-rays taken after the surgery showed status post revision of 
the right humeral head prosthesis, anatomic alignment of the 
prosthetic component, and a surgical drain in-place medially 
with surgical staple line identified medially.  
Post-operatively, the veteran did well.  He was able to 
forward flex and to abduct to approximately 130-160 degrees.  
He could flex on rotation to 45 degrees.  His post-operative 
pain was improving.  At the time of discharge, the veteran's 
wound looked good.  The final diagnosis was arthrofibrosis.  

A February 1995 VA medical record notes that the veteran 
exhibited functional improvements for the first time in 3 
years.  The veteran reported that he can now shave with his 
right arm and dry dishes with this extremity.  The veteran 
was found to have made an excellent recovery.  In April 1995, 
the veteran reported that he was doing well in physical 
therapy and was pleased with the outcome.  

X-rays taken of the veteran's right shoulder in July 1995 
showed removal of the right upper arm skin staples and soft 
tissue drain since the January 1995 radiographic films as 
well as a right proximal humeral prosthesis replacing the 
humeral head that was unchanged in its near-anatomic position 
with no evidence of loosening or infection.  

In August 1995, the veteran sought VA outpatient treatment 
for shoulder pain.  A physical examination demonstrated 
flexion to 155 degrees, abduction to 103 degrees with pain in 
the right acromioclavicular joint.  The examiner assessed 
continued tightness of right pects as well as an inability to 
flex or abduct against gravity secondary to weakness in the 
deltoid and tight pects.  

X-rays taken of the veteran's right shoulder in September 
1995 showed a total shoulder arthroplasty in place, multiple 
loose bodies associated with fragmentation of the glenoid, 
capsular dimensions which were reduced with considerable 
synovial irregularity, venous intravasation during contrast 
injection, the glenoid component of the prosthesis which was 
displaced superiorly, and no focal rotator cuff abnormality 
identified.  

Early November 1995 VA medical records reflect the veteran's 
complaints of increasing right shoulder pain and decreasing 
range of motion of this joint.  X-rays taken at that time 
showed a joint prosthesis which appeared to be well-located 
in the joint.  

Later in the same month, the veteran was admitted to the 
local VA hospital with a diagnosis of failed right total 
shoulder arthroplasty.  A physical examination of the 
veteran's right shoulder on admission demonstrated 30 degrees 
of active abduction, 80 degrees of passive abduction, 
30 degrees of active forward flexion, 90 degrees of passive 
forward flexion with pain, external rotation to neutral, 
internal rotation to approximately the T12-L1 level, and 
motor strength of 3+ to 4 out of 5.  In addition, the veteran 
had right wrist extension of 5/5 and right hand grip strength 
of 4/5.  

During this hospitalization, the veteran underwent a revision 
of a right total shoulder arthroplasty with resection of the 
loose glenoid component and an exchange of the humeral head 
prosthesis.  Following the surgery, the veteran was started 
on physical therapy for passive range of motion, exercises, 
and active assisted range of motion limited to 90 degrees of 
abduction and 30 degrees of external rotation.  
Post-operatively, the veteran did very well, had good pain 
control on medication, and had no problems with fevers or 
infections.  His wound was clean, dry, and intact.  

Subsequent VA medical records dated from December 1995 to 
March 1996 show follow-up right shoulder treatment.  In 
December 1995, the veteran was found to have made an 
excellent recovery.  He had good return of his right shoulder 
range of motion.  A January 1996 VA outpatient treatment 
record notes a slowly improvement in the active range of 
motion as well as the function of the veteran's right 
shoulder.  In the same month, the veteran reported that his 
arm "feels good."  At that time, the veteran had the 
following ranges of motion of his right shoulder:  forward 
flexion to 90 degrees, abduction to 70 degrees, and external 
rotation to 40 degrees.  In the following month, the veteran 
complained of soreness in his right arm after beginning 
strengthening exercises in this extremity.  Two March 1996 
outpatient treatment sessions demonstrated, with respect to 
the veteran's right shoulder, active abduction of 98 degrees, 
active flexion of 101 degrees, passive abduction of 
125 degrees, and passive flexion of 150 to 160 degrees.  The 
veteran reported experiencing less pain without therapy.  The 
physical therapist noted that the veteran showed significant 
improvement in the active range of right shoulder motion 
without therapy.  In addition, the physical therapist 
concluded that the veteran had plateaued the range of motion, 
strength, and function in his right upper extremity and that 
there was not much else that she could offer the veteran.  

Thereafter, in June 1996, the veteran sought VA treatment 
with complaints of pain between his shoulder blades following 
a motor vehicle accident.  The veteran reported that the pain 
was not constant.  The examiner concluded that the veteran's 
mild musculoskeletal injury secondary to a motor vehicle 
accident was resolving.  

When the veteran sought VA treatment for complaints of right 
shoulder pain in August 1996, a physical examination 
demonstrated 50 degrees of forward flexion and poor external 
rotation.  A subsequent outpatient treatment evaluation 
completed in the following month confirmed limitation of 
motion of the veteran's right shoulder.  

Subsequently, between June 1997 and September 1997, the 
veteran sought VA treatment on an approximately monthly basis 
for continued complaints of right shoulder pain.  A physical 
examination of the veteran's right shoulder, which was 
conducted in July 1997, demonstrated a well-healed wound as 
well as the following ranges of motion:  abduction of 
90 degrees, forward flexion of 95 degrees, and external 
rotation of 15 degrees.  In September 1997, chronic right 
shoulder pain was assessed.  

VA X-rays taken of the veteran's right shoulder in October 
2000 showed irregularity and mixed density in the scapula 
adjacent to the glenoid fossa, a linear lucency in the region 
of the scapula which was suspicious for a fracture in the 
scapula itself, and no evidence of a fracture or loosening of 
the prosthetic component of the right humerus.  The 
radiologist recommended further evaluation, including a 
nuclear medicine bone scan after evaluation of the scapular 
films.  

VA X-rays taken of the veteran's right shoulder in July 2001 
showed irregularity and mixed density of the scapula adjacent 
to the glenoid fossa that was unchanged and a prosthesis that 
was unchanged from the previous evaluation.  The radiologist 
could not rule out a fracture in the region of the scapula 
adjacent to the glenoid fossa.  

In October 2001, the veteran underwent a VA orthopedic 
examination, at which time he reported that he fractured 
and/or dislocated his right shoulder in approximately 1992 
secondary to a seizure disorder that appeared to have been 
secondary to alcoholism, that treatment was not initiated 
until January 1993 when a diagnosis of chronic posterior 
fracture or dislocation of the right shoulder that was 
apparently locked was made, and that he underwent a total 
shoulder replacement in June 1993.  The veteran further 
explained that he did not do well in that he had restricted 
motion after the surgery and that, in 1995, he underwent two 
surgeries (one to change the size of the humeral prosthesis 
and a second one to replace a fractured glenoid component).  
The veteran noted that, following extensive physical therapy 
after the two 1995 surgeries, his symptoms have been 
basically stable.  His current complaints included shoulder 
pain, particularly with weather changes, restricted motion, 
as well as some weakness and fatigability.  

A physical examination of the veteran's right shoulder at the 
October 2001 VA examination demonstrated a well-healed 
deltopectoral scar consistent with the surgery, mild deltoid 
infraspinatus atrophy, active and passive flexion (elevation) 
of 120 degrees (normal being 180 degrees), active and passive 
abduction of 90 degrees (normal being 180 degrees), active 
and passive external rotation of 40 degrees (normal being 
90 degrees), active and passive internal rotation of 
50 degrees, strength of 4/5 in abduction and external 
rotation, mild to moderate fatigability and weakness in 
abduction and external rotation to resistive motion, 
increased pain with resistive mobility of the joint, mild 
crepitus throughout the range of motion testing, and some 
incoordination in motion with altered glenohumeral and 
scapulothoracic mechanics.  

The examiner provided an impression of status post total 
shoulder replacement with revisions and with restricted 
motion and pain and expressed his opinion that he would 
assign the veteran an additional 30 degrees of range of 
motion loss in his shoulder abduction and forward flexion due 
to pain with resisted motion, incoordination, weakness, and 
impaired endurance.  The examiner explained that the nature 
of the veteran's current shoulder disorder is painful 
restricted motion after total shoulder arthroplasty and that 
the etiology is multifactorial.  Specifically, the examiner 
noted that the etiology was likely due to the chronicity of 
the veteran's presurgical status with restrictive motion 
preoperatively, technical concerns regarding the placement of 
these components, and post-operative physical therapy.  The 
examiner stated that all of these components could combine to 
give motion restriction after shoulder arthroplasty.  

In an addendum dated on the same day in October 2001, the 
examiner noted that the veteran's medical records confirm 
that in late 1992 he sustained a fracture dislocation of his 
right shoulder secondary to alcohol withdrawal, that this 
problem was documented and diagnosed at least as early as May 
1992, and that the veteran was very noncomplaint with the 
recommended orthopedic treatment.  The examiner explained 
that, according to the medical records, the veteran, who was 
an active alcoholic at that time, missed multiple follow-up 
appointments as well as surgery that had been scheduled for 
him.  The veteran did not undergo his shoulder replacement 
operation until after he had completed detoxification and 
rehabilitation.  

Thereafter in the addendum, the examiner expressed his 
opinion that the VA Hospital, as well as the Orthopedic 
Service, provided the veteran adequate care for his difficult 
shoulder problem.  The examiner expressed his opinion that 
the veteran's poor surgical result initially resulted 
primarily from his noncompliance and the fact that he had a 
chronically fractured dislocated shoulder, rather than any 
poor medical treatment provided by VA.  In fact, the examiner 
concluded that VA's work was well-performed given the 
veteran's history and that VA never gave the veteran a 
misdiagnosis.  The examiner explained that, once the veteran 
came to the VA Orthopedic Service in Denver, that medical 
facility made the appropriate diagnosis, and the veteran was 
appropriately treated.  Further, the examiner noted that, 
preoperatively, the veteran had no active right shoulder 
motion, while post-operatively he had considerably improved 
right shoulder range of motion and function.  Thus, the 
examiner concluded that, given the veteran's history of less 
than optimal compliance and alcohol-related problems, his 
condition was not mismanaged, and he did not incur additional 
permanent disability directly related to VA medical 
treatment.  

Analysis

During the pendency of the veteran's appeal, § 1151 of 
Title 38 of the United States Code was amended.  However, the 
amendments were made applicable only to claims filed on or 
after October 1, 1997.  See, e.g., Jones v. West, 12 Vet. 
App. 460, 463 (1999).  Claims filed prior to October 1, 1997 
are adjudicated under the law as it previously existed.  See, 
VAOPGCPREC 40-97 (Dec. 31, 1997).  See also, Pub. L. 
No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).  The 
version of § 1151 in effect when the veteran filed his claim 
provided, in pertinent part:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as a result of hospitalization, medical 
or surgical treatment, or the pursuit of 
a course of vocational rehabilitation 
under chapter 31 of this title, awarded 
under any of the laws administered by the 
Secretary, or as a result of having 
submitted to an examination under any 
such law, and not the result of such 
veteran's own willful misconduct, and 
such injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded in the same manner as if such 
disability, aggravation, or death were 
service-connected.  

38 U.S.C.A. § 1151 (amended 1996).  See also, § 3.358(a) 
(2001) (regarding the no-fault provisions which remain in 
effect for claims filed prior to October 1, 1997).  

The language of the governing statute makes clear that 
compensation under § 1151 may be paid only for "additional 
disability" suffered.  The term "disability," as used in 
chapter 11 of Title 38 of the United States Code, refers to 
impairment in earning capacity due to disease, injury, or 
defect, rather than to the disease, injury, or defect itself.  
See, 38 C.F.R. § 4.1 (2001) (discussing the concept of 
"disability" in terms of "impairment in earning capacity 
resulting from . . . diseases and injuries and their residual 
conditions in civil occupations.").  See also, Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) and Hunt v. Derwinski, 
1 Vet. App. 292, 296-297 (1991) (to the same effect).  Thus, 
§ 1151 allows for the payment of compensation based on VA 
treatment only under circumstances where such treatment 
results in additional impairment of earning capacity, over 
and above the level of impairment that existed immediately 
prior to the treatment.  See 38 C.F.R. § 3.358(b)(1)(ii).  

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared to the subsequent 
physical condition resulting from the disease or injury.  
38 C.F.R. § 3.358(b)(1) (2001).  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury is the condition which the specific medical 
or surgical treatment was designed to relieve.  38 C.F.R. 
§ 3.358(b)(1)(ii).  

In order to establish entitlement to compensation under 
§ 1151, it is necessary to show that the additional 
disability is actually the result of disease or injury, or 
aggravation of an existing disease or injury, attributable to 
the medical or surgical treatment, and not merely 
coincidental therewith.  38 C.F.R. § 3.358(c)(1).  
Compensation is not payable for the continuance or natural 
progress of disease or injuries for which treatment was 
authorized, and compensation can be awarded on the basis of 
aggravation only if there is proof that the aggravation 
resulted from disease or injury, or aggravation of an 
existing disease or injury, suffered as a result of 
treatment.  38 C.F.R. § 3.358(b)(2), (c)(2).

Compensation is not payable under § 1151 for the necessary 
consequences of treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  38 C.F.R. 
§ 3.358(c)(3).  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the medical or surgical treatment administered.  Id.  
Consequences otherwise certain or intended to result from a 
treatment are not to be considered uncertain or unintended 
solely because it had not been determined at the time that 
consent was given whether the treatment would in fact be 
administered.  Id.  

Throughout the current appeal in the present case, the 
veteran has reiterated his belief that the VA medical care 
that he received for his right shoulder disability, 
particularly the June 1993, January 1995, and November 1995 
VA surgeries, resulted in further impairment of this joint 
(including increased pain and limitation of motion).  The 
Board acknowledges these contentions and concludes that they 
are deemed to be competent evidence, to the extent that they 
describe the veteran's right shoulder symptoms both prior to, 
and following, each of the three surgeries.  Importantly, 
however, the veteran's conclusions regarding the etiology of 
his right shoulder disorder cannot be held to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Further, the veteran's descriptions of his right shoulder 
disability must be considered in conjunction with the 
clinical evidence of record as well as the pertinent laws and 
regulations.  

As a review of the pertinent medical records indicates, the 
first post-service evidence of right shoulder pathology is 
dated in April 1992, when x-rays taken of the veteran's right 
shoulder showed a right humeral head comminuted fracture with 
posterior subluxation.  During a December 1992 outpatient 
treatment session, the veteran reported that the surgery that 
he was supposed to have on his right shoulder was postponed 
until he stopped drinking.  The veteran underwent a right TSA 
in June 1993.  

On the day prior to the June 1993 surgery, a physical 
examination demonstrated complaints of right shoulder pain as 
well as the following active ranges of motion of the 
veteran's right shoulder:  abduction of 10 degrees, internal 
rotation of 40 degrees, and external rotation of -20 degrees 
and the following passive ranges of motion:  30 degrees of 
abduction, 45 degrees of internal rotation, and -10 degrees 
of external rotation.  The veteran was unable to reach his 
nose or iliac crest.  

On discharge from the hospitalization, the veteran's 
condition was described as good.  Follow-up treatment records 
dated through August 1994 showed an excellent recovery with a 
healed wound and improvement in the range of motion, severity 
of pain, and function of the right upper extremity but with 
some remaining tightness at the right shoulder incision with 
scarring and weakness of the right upper extremity.  Repeated 
X-rays taken of the veteran's right shoulder consistently 
showed a prosthetic right humeral head in satisfactory 
position.  In this regard the Board notes that, in March 
1994, the veteran was found to have the following ranges of 
motion of his right shoulder:  abduction to 70 degrees 
actively and to 110 degrees passively, external rotation to 
8 degrees actively and to 30 degrees passively, and internal 
rotation to 53 degrees actively and 73 degrees passively.  By 
July 1994, the veteran was found to have "plateaued" in all 
aspects of his right shoulder therapy, including function, 
range of motion, and right upper extremity strength.  

Due to the veteran's continued inability to touch the top of 
his head with his right arm, as well as the presence of some 
glenoid wear with regard to his prosthetic head (which a 
treating physician felt represented a prosthetic head that 
was somewhat larger than needed), the veteran underwent a 
release of arthrofibrosis as well as a right shoulder TSA 
revision with exchange of the humeral head to a smaller size 
in January 1995.  A physical examination conducted on 
admission showed abduction to 45 degrees, forward flexion to 
45 degrees, internal rotation to "L5," external rotation to 
zero, no crepitance, and no pain with motion.  

Following the surgery, the veteran did well, was able to 
forward flex and to abduct to approximately 130-160 degrees, 
could flex on rotation to 45 degrees, and experienced 
improvement of his post-operative pain.  Follow-up treatment 
records dated through August 1995 showed that the veteran had 
made an excellent recovery with improved function and range 
of motion (including flexion to 155 degrees and abduction to 
103 degrees) but with some pain on motion, continued 
tightness of right pects, and an inability to flex or abduct 
against gravity secondary to weakness in the deltoid and 
tight pects.  

Due to the veteran's complaints of increasing right shoulder 
pain and decreasing range of motion of this joint as well as 
September 1995 x-ray findings of multiple loose bodies 
associated with fragmentation of the glenoid and superior 
displacement of the glenoid component of the prosthesis, the 
veteran underwent a revision of a right total shoulder 
arthroplasty with resection of the loose glenoid component 
and an exchange of the humeral head prosthesis in November 
1995.  A physical examination of the veteran's right shoulder 
conducted on admission demonstrated 30 degrees of active 
abduction, 80 degrees of passive abduction, 30 degrees of 
active forward flexion, 90 degrees of passive forward flexion 
with pain, external rotation to neutral, internal rotation to 
approximately the T12-L1 level, and motor strength of 3+ to 4 
out of 5.  

Post-operatively, the veteran did very well, had good pain 
control on medication, and had no problems with fevers or 
infections.  His wound was clean, dry, and intact.  He had 
active assisted range of motion limited to 90 degrees of 
abduction and 30 degrees of external rotation.  

Although follow-up treatment records demonstrated that the 
veteran, with respect to his right shoulder, had mild deltoid 
infraspinatus atrophy, strength of 4/5 in abduction and 
external rotation, mild to moderate fatigability and weakness 
in abduction and external rotation to resistive motion, 
increased pain with resistive mobility of the joint, mild 
crepitus throughout the range of motion testing, and some 
incoordination in motion with altered glenohumeral and 
scapulothoracic mechanics, these reports also showed that the 
veteran had made an excellent recovery with a good return of 
his right shoulder range of motion (including, most recently, 
active and passive flexion (elevation) of 120 degrees, active 
and passive abduction of 90 degrees, active and passive 
external rotation of 40 degrees, and active and passive 
internal rotation of 50 degrees), improvement in function of 
the joint, and a well-healed deltopectoral scar consistent 
with the surgery.  

The Board also acknowledges that the examiner who provided 
the most recent ranges of motion of the veteran's right 
shoulder expressed his opinion that he would assign the 
veteran an additional 30 degrees of range of motion loss in 
his shoulder abduction and forward flexion due to pain with 
resisted motion, incoordination, weakness, and impaired 
endurance.  In any event, the veteran's physical therapist 
concluded in March 1996 that the veteran had plateaued the 
range of motion, strength, and function in his right upper 
extremity and that there was not much else that she could 
offer him.  

Significantly, as these pertinent medical records illustrate, 
the current range of motion of the veteran's right shoulder 
is significantly improved from the range of motion of this 
joint prior to the June 1993 surgery.  The examiner who 
conducted the October 2001 VA orthopedic examination noted 
this fact in an addendum to the report of the evaluation.  
Consequently, because the record shows that the veteran is 
suffering no additional impairment in earning capacity due to 
the VA medical treatment that he received for his right 
shoulder disability, the Board concludes that the veteran has 
not suffered "additional disability" due to treatment 
within the meaning of 38 U.S.C.A. § 1151 (West 1991) and 
38 C.F.R. § 3.358 (2001).  

Moreover, even if the Board were to assume that the veteran 
has incurred additional right shoulder disability as a result 
of VA medical treatment received for this disorder, his 
§ 1151 claim must still be denied.  In this regard, the Board 
notes that, notwithstanding the finding of improvement in the 
range of motion of the veteran's right shoulder, the examiner 
acknowledged that the veteran continues to have some 
limitation of motion and pain of this joint.  In particular, 
the examiner provided an impression of status post total 
shoulder replacement with two revisions and with restricted 
motion and pain.  

Significantly, however, this examiner also expressed his 
opinion the veteran's current right shoulder disability is 
essentially the result of the length of time between the 
initial findings of the right shoulder dislocation fracture 
in April 1992 and the subsequent June 1993 surgery (which, 
according to the pertinent medical records, was due to the 
veteran's need to complete detoxification and rehabilitation 
first), rather than any poor medical treatment provided by 
VA.  The examiner specifically stated that the VA Hospital, 
as well as the Orthopedic Service, provided the veteran 
adequate care for his difficult shoulder problem and that he 
did not incur additional permanent right shoulder disability 
directly related to VA medical treatment.  

In view of this relevant medical evidence, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim of entitlement to compensation benefits 
for additional right shoulder disability, pursuant to the 
provisions of 38 U.S.C.A. § 1151.  His claim must, therefore, 
be denied.  



ORDER

Compensation benefits for additional right shoulder 
disability, pursuant to the provisions of 38 U.S.C.A. § 1151, 
are denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

